DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figures 12a-14f)  in the reply filed on 5/24/2022 is acknowledged.
Claims 3-7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.
Claims 1, 2, 8-11, and 16-21 are pending and drawn to the elected Species and are therefore examined below. 
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020, 1/27/2022, and 6/13/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with PCT Rule 11.13(l) because they include the following reference character(s) not mentioned in the description: “56” (Figure 4), “186c”, “187”, “188a”, “190” (Figure 11), “333”, “356” (Figure 15).  Corrected drawing sheets, or amendment to the specification to add the reference character(s) in the description are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with PCT Rule 11.13(a) because Figures 9a-9e comprise coloring and/or shading making the illustrations not well defined.  
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet”. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-11, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, line 4 recites “high-pressure gas”, however, this limitation renders the claim indefinite as it is unclear as to what “high-pressure” is intending to encompass. Specifically, it is unclear as to what range of pressure can be reasonably viewed as “high-pressure”. The specification does not provide further clarity and therefore, this limitation renders the claim indefinite. 
	Further regarding Claim 1, lines 11-13 recite “a disengagement module which, within a period of a rotation cycle of the gear, is configured to prevent one of the plurality of teeth from unintentionally engaging with a misaligned one of the lugs of the blade”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to invoke 35 U.S.C. 112(f). Specifically, the limitation appears to pass the three-prong test as outlined in the “Claim Interpretation” section below. However, it is not readily clear if “disengagement module” can be readily viewed as a non-structural term/generic placeholder and further there is no clear link to such a “module” and specific structure within the specification. For examination purposes, this limitation will be interpreted as NOT invoking 35 U.S.C. 112(f).
	Regarding Claim 9, the claim recites “the second pitch substantially corresponds to a range of 180 degrees”. This limitation renders the claim indefinite as it is unclear as to what variation from 180 degrees the term “substantially” is intending to encompass. 
	Regarding Claim 10, the claim recites “a first cam surface formed on the gear body and a second cam surface fixed relative to the gear body at least within the period” and then subsequently recites “the gear is urged axially by the first cam surface engaging with the second cam surface within the period”. These limitations, in combination, render the claim indefinite as it is unclear as to how the “second cam surface” can be “fixed relative to the gear body” if the “first cam surface” is formed on the gear body. If the first surface is formed thereon and the second surface is fixed relative thereto, than it is unclear as to how the surfaces can readily engage one another to perform the function as claimed as if both are fixed relative to the gear body, whether integrally or not, both surfaces will rotate with the body and no relative displacement would occur to enable such an engagement. Based on this, it is not readily clear if Applicant is actually attempting to claim that the second cam surface is “fixed relative to the gear body” given the meaning of the phrase “fixed relative to” and in view of the specification. 
	Similarly, Claim 20 recites “an object mounted on the gear body and a sensor fixedly mounted with respect to the gear body, wherein the sensor is adapted to sense a distance from the object to the sensor to determine an angular position of the gear.”. This limitation renders the claim indefinite as the object is claimed as “mounted on the gear body” and the sensor is claimed as “fixedly mounted with respect to the gear body” and therefore, it is unclear as to how the sensor can sense a distance to determine a position of the gear as claimed if the object and sensor are both fixed relative to the gear body and therefore the distance would readily stay the same. It does not appear that the Applicant is attempting to include that the sensor is “fixedly mounted with respect to the gear body” given its ordinary meaning of “fixed” and in view of the specification but this is unclear. In view of the specification, the sensor appears to be fixed but not relative to the gear body. 
	Claims 1, 2, 8, 11, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend form at least one of the claims outlined above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation  “a disengagement module which, within a period of a rotation cycle of the gear, is configured to prevent one of the plurality of teeth from unintentionally engaging with a misaligned one of the lugs of the blade” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because as outlined above in the 112(b) rejections, it is unclear whether “a disengagement module" can be viewed as a generic placeholder and further there is no clear link within the Applicant's specification to structure of the "module" to provide a definite scope. Further it is noted that dependent claims define structure of such module. Therefore, for examination purposes, the limitation is viewed as NOT invoking 35 USC 112(f).  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 18-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Leimbach (US PGPUB 2009/0090759-cited in the IDS).

Regarding Claim 1, Leimbach discloses a fastener tool (10; Figure 1) comprising: 
a motor (40);
 a drive mechanism (blade 90, gear 100; Figure 2) connected to the motor (40 via 102, 42) and adapted to drive a piston (80; Figure 2); and 
a cylinder (71; Figure 2) filled with high-pressure gas (i.e. see Para. 0088), wherein the piston (80) is accommodated in the cylinder (71) and suitable for a reciprocating motion within the cylinder (71; i.e. Para. 0080); 
wherein the drive mechanism (90, 100) includes a blade (90) fixed to the piston (80; as shown) and a gear (lifter 100) coupled to the motor (40; via shaft 102 and gearbox 42; Para. 0071, 0076), 
wherein the gear (100) includes a plurality of teeth (pins 104, 106, 108) adapted to engage with a plurality of lugs (92) on the blade (90) such that a rotation of the gear (100) is transformed to a linear movement of the blade (90; Paras. 0077, 0078, 0087), and 
wherein the drive mechanism (90, 100) further includes a disengagement module (surface 110 of lifter 100) which, within a period (i.e. see Figure 3, 5) of a rotation cycle of the gear (100), is configured to prevent one of the plurality of teeth (104, 106, 108) from unintentionally engaging with a misaligned one of the lugs (92) of the blade (90; see Figures 3 and 5 and Paras. 0087, 0094).  

Regarding Claim 2, Leimbach discloses the plurality of teeth (104, 106, 108) of the gear (100) are spaced apart on a gear body (body of 100) of the gear (100) in a rotational direction by at least a first pitch (“first pitch”; see “Annotated View of Figure 8” below) and a second pitch (“second pitch”; see below) different from the first pitch respectively (As shown below), wherein the first pitch is smaller than the second pitch (clearly depicted), and wherein one of the plurality of teeth (104, 106, 108) being a first tooth (i.e. 108) after the second pitch on the rotational direction (As shown).


    PNG
    media_image1.png
    268
    294
    media_image1.png
    Greyscale

Annotated View of Figure 8

  Regarding Claim 8, Leimbach discloses the period (i.e. Figures 3 and 5) is defined by an angular range within the rotation cycle of the gear (100; see Figures 3 and 5 and Paras. 0087, 0094 as the angular range encompassing the rotational orientations shown in Figures 3 and 5 and described in Paras. 0087, 0094 can be viewed as the “period”).  

Regarding Claim 9, Leimbach discloses the second pitch (“second pitch” shown in “Annotated View of Figure 8”) substantially corresponds to a range of 180 degrees in the rotational direction (as shown the “second pitch” is approximately 180 degrees).  

Regarding Claim 18, Leimbach discloses an electronic device (solenoid 46; Figure 1) adapted to lock the blade (90 via latch 120; Figure 2; Para. 0092).  

Regarding Claim 19, Leimbach discloses the electronic device (46) is turned on or off according to an angular position (associated with fourth pin/ tooth 114) of the gear body (100; Para. 0089, 0090).  

Regarding Claim 20, Leimbach discloses an object (fourth pin/ tooth 114) mounted on the gear body (100) and a sensor (switch 130) fixedly mounted with respect to the gear body (100), wherein the sensor (130) is adapted to sense a distance from the object (114) to the sensor (130) to determine an angular position of the gear (100; Para. 0090, 0099).  

Regarding Claim 21, Leimbach discloses the object (114) is a magnet (114) and the sensor is a Hall sensor (130; see Para. 0099 which mentions the switches can be hall-effect switches and therefore some form of magnet must be present on the gear to act as disclosed; also note the embodiment of Figure 19 which comprises a magnet 414 which is detected by a hall-effect sensor per Para. 0154 and note this embodiment is the same structure as the embodiment noted above but has an explicit magnet instead of a pin structure “114”).  

Regarding Claim 22, Leimbach discloses the electronic device (46) is a solenoid (46) connected with a latch (120), and wherein the latch (120) is adapted to engage with a geometrical feature (“last tooth 126” via “latch surface 124”; Figure 4) on the blade (90) to lock the blade (90; Para. 0089, 0091).

Allowable Subject Matter
Claims 10, 11, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claim 10, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. Specifically, none of the prior art disclose or render obvious the claimed features of the disengagement module comprising a first cam surface formed on the gear body and a second cam surface fixed relative to the gear body at least within the period, wherein the gear is configured to be movable along an axial direction of its rotation axis and wherein the gear is urged axially by the first cam surface engaging with the second cam surface within the period so that the first tooth is offset from the blade along the axial direction. These features, in combination with the features of Claims 1 and 2, are viewed as allowable subject matter.
	For example, when considering the disclosure of Leimbach, Leimbach discloses several features of the claimed invention but fails to disclose the cam surface arrangement such that the gear is movable along the axial direction as claimed in Claim 10. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Leimbach to include such a camming arrangement without the use of improper hindsight drawn from Applicant’s own specification.
	Regarding Claims 11, 16 and 17, the claims depend from Claim 10 and therefore are viewed as allowable subject matter for the same reasoning as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Wechselberger (US PGPUB 2020/0164498) discloses a fastening tool with similar camming arrangement to move a lifting gear out of engagement with the blade as claimed but this reference was effectively field after the effective filing date of the instant application. 
	-Pedicini (US PGPUB 2004/0232194), Leimbach (US PGPUB 2005/0242154) and Fujimoto (US PGPUB 2011/0248062) disclose camming arrangements associated with a fastening tool but do not disclose an arrangement as claimed in Claim 10.
	-Po (US PGPUB 2019/0126453) discloses a disengagement module similar to that of Leimbach (applied in the 102 rejection). 
	-Sato (US PGPUB 2017/0190037) discloses a fastening tool and several different disengagement modules. 
	-McCardle (US PGPUB 2016/0288305) and Pomeroy (US PGPUB 2018/0126528) disclose a fastening tool with a disengagement module which pivots the gear from the blade. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/28/2022